Pee CuRIam.
There are only three assignments of error in tbe record: (1) That tbe court erred in not setting aside tbe findings of fact by tbe referee; (2) that tbe court erred in not sustaining the defendant’s first exception to tbe referee’s finding of fact; and, (3) that tbe court erred in not sustaining tbe defendant’s first exception to tbe referee’s conclusion of law. While these assignments of error appear in tbe record, they do not seem to have been brought forward in defendant’s brief; and, therefore, are deemed to be abandoned under Rule 34. Notwithstanding this irregularity, we have examined tbe record and find no error of which tbe defendant can justly complain.
Tbe controversy was largely one of fact. It appears upon tbe face of tbe record that tbe case was beard with care and with due regard for tbe rights of tbe parties.
No error.